UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                             No. 98-30992
                           Summary Calendar
                        _____________________

                     ALBERT JEROME KING; ET AL,
                                                              Plaintiffs,
                         ALBERT JEROME KING,

                                                  Plaintiff-Appellant,

                                 versus

                 CAPITAL TRANSPORTATION CORPORATION,

                                                      Defendant-Appellee.



            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 97-CV-1027


                              June 15, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

       Albert Jerome King contests the summary judgment in favor of

Capital Transportation Corporation.       In response to King’s claim

that   Capital   terminated   his   employment   in    violation   of   the
retaliation provision of Title VII, 42 U.S.C. § 2000e-3, Capital

moved for summary judgment, asserting that King failed to comply




       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
with Title VII’s requirement that he file the action within 90 days

following receipt of his right to sue letter from the Equal

Employment Opportunity Commission.

     The district court granted the motion, concluding that King

had not presented adequate evidence to justify the application of

equitable tolling. King asserts that such tolling should have been

applied.

     Of course, we review appeals from summary judgment de novo.

Burns v. Harris County Bail Bond Board, 139 F.3d 513, 517 (5th Cir.

1998).     Pursuant to our review of the record and the briefs, we

affirm for essentially the reasons stated by the district court.

See King v. Capital Transp. Corp., 97-1027-A-1 (M.D.La. Aug. 3,

1998).

                                                       AFFIRMED




                                - 2 -